Citation Nr: 1419581	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-20 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for joint pain, or fibromyalgia, to include as secondary to service connected atopic dermatitis.

4. Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD) or hypertension.

5. Entitlement to an initial rating in excess of 70 percent for PTSD.

6. Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2008, May 2010, and June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

After the grant of service connection for PTSD, hypertension, and gastroesophageal reflux disease (GERD), the Veteran submitted statements disagreeing with the ratings he received.  The RO issued a statement of the case.  Although he did not submit a substantive appeal with regard to the hypertension or GERD issues, the RO chose to certify the GERD issue to the Board.  As such the Board must adjudicate that issue on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009)

The issue of whether to reopen the claim of service connection for hand trimmers, to include as secondary to PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an initial rating in excess of 70 percent for PTSD; a compensable rating for GERD; and entitlement to service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's hearing loss is not related to service.

2. The Veteran's tinnitus is related to service.

3. The Veteran's joint pain is not related to service or to his service-connected atopic dermatitis.  

4. The Veteran's service-connected disabilities render him unemployable.



CONCLUSIONS OF LAW

1. The criteria for service connection of hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2. The criteria for service connection of tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5107; 38 C.F.R. §§ 3.303.

3. The criteria for service connection of joint pain have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107; 38 C.F.R. §§ 3.303, 3.310 (2013).

4. The criteria for total disability based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In July 2008, January 2010, and October 2011, the RO provided the Veteran with notice, which satisfied the requirements of the VCAA.  The notice was provided prior to adjudication of his claims and no additional notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's PTSD, erectile dysfunction, and joint pain in May 2011 and for his hearing loss, and tinnitus in September 2008.  Although the Veteran asserted that his audiological examination was inadequate, all these examinations were thorough and detailed, and the opinions provided sufficient rationale.  They are thus deemed adequate.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and events observable by his senses, but he is not competent to diagnose disabilities or determine their etiology as this requires specialized knowledge and training to understand the complex nature of the audiological, reproductive, and musculoskeletal systems.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also finds his statements credible as they are detailed and consistent.

Hearing loss

Service connection for the Veteran's hearing loss has not been established.  See 38 C.F.R. § 3.303.

The September 2008, VA examination shows the Veteran has current hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  At that examination and in his notice of disagreement, he reported that he was exposed to acoustic trauma during service from mortar and rocket attacks.  These reports are found credible as they are consistent with his service as shown on his Form DD 214.  38 U.S.C.A. § 1154(a).

At the September 2008 examination the Veteran reported the onset of hearing loss after service, in 1973; and that after service he worked in occupations with noise exposure, such as construction.  The September 2008 examiner concluded that the Veteran's hearing loss was not related to his service.  The examiner reasoned that he had service with only nine months of possible noise exposure, the configuration of his hearing loss was not consistent with the effects of noise exposure, and he was not aware of hearing loss for several years after service.  Additionally, he was a right-handed rifleman but his hearing loss was fairly symmetrical in both ears instead of the greater loss in the right ear expected from shooting related noise exposure.  The Veteran has opined that the current hearing loss is related to the in-service noise exposure, but such an opinion would require medical expertise, which the Veteran is not shown to possess.  As the VA examiner's opinion shows, an opinion as to nexus would require analysis of medical literature, the configuration of the Veteran's hearing loss and analysis of his noise exposures.  Such an evaluation would require medical expertise.  The Veteran's opinion; therefore, does not constitute competent evidence.  

The VA examiner's opinion is probative in that it was definitive; was based on an accurate history and was supported by a detailed rationale.  Inasmuch as the most probative evidence is against a nexus between current hearing loss and service; the evidence is against the claim; reasonable doubt does not arise and the claim is denied.

Tinnitus

At the VA examination and in his notice of disagreement, the Veteran reported having buzzing tinnitus symptoms currently.  He also reported experiencing tinnitus a couple of times during basic training, as well as, after exposure to rocket and mortar fire.  In his notice of disagreement, the Veteran reported having tinnitus symptoms since the rocket attack in Vietnam.  His report of continuity is sufficient to establish a nexus to service.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Joint pain

The Veteran has current joint pain, diagnosed as generalized fibromyalgia syndrome on the VA Examination in May 2011.  The Veteran has not reported and the claims file does not show any evidence of injury or onset of joint pain/fibromyalgia in service.  Instead, he reported at the May 2011 examination that the joint problems began in 1975.

Although, the Veteran stated in his claim that he believed the joint pain was associated with this atopic dermatitis generally, he subsequently clarified that he was asserting that his joint pain was related to steroid treatment required for the atopic dermatitis.  See VA Examination May 2011.  The May 2011 VA Examiner concluded that the Veteran's current joint pain was less likely than not related to his history of steroid treatment.  The examiner reasoned that excessive and persistent use of high dose corticotropic steroids would have caused gross joint destruction that was discernable on radiographs; however, the diagnostic tests did not reveal any joint destruction.  Instead, the examinations revealed soft tissue peri-articular pressure and stretch pain, which was not significant for steroid use.  

As a lay person, the Veteran lacks the expertise to say that steroid use caused current joint pain or fibromyalgia.  The only competent opinion, that of the VA medical professional providing the May 2011 examination, is against the claim.  The examiner's opinion appears to have been based on an accurate history, was accurate, and was supported by a sufficient rationale.  

Absent competent and credible evidence of a nexus to service, the weight of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).




III. TDIU

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 

In this case, the Veteran is service-connected for multiple disabilities, but pertinent to this decision, he has been assigned a 70 percent disability for his service-connected PTSD.  As such, he meets the threshold requirements for TDIU.  See 38 C.F.R. §§ 4.16(a), 4.25.  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

The Veteran is unemployable for VA purposes.  The Veteran has been unemployed for the past several years.   See Veteran's Statements 7/11, 10/11; VA Examination 5/11.  Generally, he worked as a laborer: as a farmer, in construction, and most recently in a retail environment.  See id.  He does not have a high school diploma.  The Veteran reported losing his most recent job because of confrontation with customers.  See VA Examination 10/11; Vocational Rehabilitation Letter.  The VA examiner in October 2011 concluded that the Veteran's disabilities would only permit him to work in an environment that was loosely supervised, required little interaction with the public, and was sedentary.  The examiner concluded that the Veteran was not unemployable.  However, while medical opinions can be probative, the determination of unemployability is a legal question.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Board finds that the Veteran is unemployable because he has limited education and job training, which could allow him to work in a sedentary job or a job with little supervision.  The Veteran could not successfully complete the vocational rehabilitation program to obtain additional job training.  See 7/13 Letter.  He is a laborer and likely would not be able to obtain work in the conditions the examiner laid out.  

In conclusion, the preponderance of the evidence is against service connection for hearing loss and joint pain but in favor of tinnitus and TDIU.  See 38 C.F.R. §§ 3.303, 3.341, 4.16.  As such, the benefit of the doubt doctrine is inapplicable and the claims are decided as such.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for joint pain is denied.

Total disability based on individual unemployability is granted.


REMAND

In an October 2011 statement, the Veteran asserted that PTSD and GERD had worsened since the last examination.  He is entitled to new examinations Palczewski v. Nicholson, 21 Vet. App. at 180.

The May 2011 VA opinion for erectile dysfunction did not address the claim of service connection based on a relationship to service-connected hypertension.  Clarification is required.  See Stefl v. Nicholson, 21 Vet. App. 174 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination and forward the claims file to the examiner to measure and record the current level of disability associated with the Veteran's PTSD.  The examiner should note and discuss the impacts on the Veteran's social, occupational, and day-to-day functioning.

2. Forward the claims file to the May 2011 VA examiner, or another appropriate examiner if that examiner is not available, to provide an opinion on the Veteran's erectile dysfunction.  The examiner should answer the following:

a. Is the Veteran's current erectile dysfunction at least as likely as not related to service?

b. Is the Veteran's current erectile dysfunction at least as likely as not related to his hypertension?

c. Is the Veteran's current erectile dysfunction at least as likely as not aggravated beyond the natural progression by his hypertension?

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation by the service-connected disability.

The examiner must provide reasons for each opinion offered, and all lay and medical evidence of record should be considered.  If the examiner rejects the Veteran's statements, the examiner should give a reason.

If any requested opinion cannot be offered without resorting to speculation, court cases require that the opinion state whether the inability to provide the needed opinion is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. Afford the Veteran a VA examination to determine the current severity of his GERD.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


